UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7577


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

TOMMY EDWARD YOUNG, SR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, District Judge. (2:09-cr-00223-1; 2:13-cv-10108)


Submitted: March 30, 2017                                         Decided: April 12, 2017


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tommy Edward Young, Sr., Appellant Pro Se. Eumi Lynn Choi, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Edward Young, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion. As the district court granted a certificate of appealability on Young’s

claim of ineffective assistance of counsel, 28 U.S.C. § 2253(c) (2012), we review the

district court’s legal conclusions de novo and its findings of fact derived from the

evidence adduced at the evidentiary hearing for clear error. United States v. Fulks, 683

F.3d 512, 516 (4th Cir. 2012). On appeal, Young reasserts his contention that he is

entitled to relief under Missouri v. Frye, 566 U.S. 133, 144-47 (2012).           We have

reviewed the record and Young’s assertions and find no reversible error. * Accordingly,

we affirm for the reasons stated by the district court. United States v. Young, Nos.

2:09-cr-00223-1; 2:13-cv-10108 (S.D. W. Va., Sept. 29, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         We note that in his informal brief, while claiming that counsel’s performance
was deficient, Young failed to challenge the district court’s conclusion that Young did
not demonstrate any prejudice resulting from counsel’s alleged deficiency. See
Strickland v. Washington, 466 U.S. 668, 687 (1984). As such, Young has forfeited
appellate review of that aspect of his claim. See Jackson v. Lightsey, 775 F.3d 170, 177
(4th Cir. 2014) (recognizing that 4th Cir. R. 34(b) limits appellate review to issues raised
in informal brief).


                                             2